Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (line 12) raise new issues, narrow the scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new references:
U.S. Patent 5,762,321 to Petersen et al (hereinafter “Petersen”).
With respect to the feature that includes the newly added limitations to Claim 1 [note emphasis added], Petersen discloses an apparatus (e.g. Figure 2A) comprising:
a body (e.g. 4);
a wire channel (inside of 4) disposed within the body, comprising a wire channel entry (e.g. left end of 4 in Fig. 2A) and a wire channel exit (e.g. right end of 4), and configured to receive a wire (3); and
one fluid guide (2) disposed within the body, fluidically connected to the wire channel, and comprising a guide entry (top end of 2, in Fig. 2A), a guide fluid channel (middle of 2), and a guide exit (lower end of 2 that connects to 4), wherein:
the guide entry is configured to receive a fluid (1) from a fluid source, the guide exit is configured to flow the fluid into the wire channel for the fluid to move, along a wire length in the wire channel in a predetermined longitudinal direction along the wire length, a component (20) positioned in the wire channel and coupled to the wire, the component being moved relative to the wire (col. 6, lines 55-64), and 
the guide fluid channel fluidically connects the guide entry to the guide exit (in Fig. 2A).
However, the search could not be completed for remaining Claims 2 through 15 and 21 through 25 within the allotted time allowed for this pilot. 
Accordingly, the proposed amendment has not been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896